DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 16-18, 20-28, 30 and 31.

Applicants' arguments, filed 11/22/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 16-18, 20-24, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view of Savage et al. (US 2012/0290076, Nov. 15, 2012), and Berg et al. (US 2014/0322291, Oct. 30, 2014). 
Kangas et al. disclose a method of forming a coating comprising a drug onto at least a portion of an outer surface of a medical device (¶ [0007]). The drug may be everolimus, tacrolimus, zotarolimus, biolimus, rapamycin, or other macrolide immunosuppressive drug (¶ [0011]). The rapamycin may be a rapamycin analogous or derivative (¶ [0035]). Other drugs suitable for the method include paclitaxel (¶ [0038]). The medical device is preferably a stent (¶ [0012]). In some embodiments, the drug is formulated with a non-polymeric excipient. An excipient is a non-polymeric additive to a drug-containing layer that facilitates adhesion to the device and/or alters release properties from the device upon placement at a treatment site (¶ [0040]). When the device is a metal stent having grooves or depressions thereon, the drug solution is free of any excipient, and the drug solution is applied to said grooves or depressions on the outer surface of the stent (claim 20). 
	Kangas et al. differ from the instant claims insofar as not disclosing wherein the coating comprises from 60 to 95% by weight of the at least one therapeutic agent and 5 to 40% by weight of the at least one polymer-free excipient.

	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated at least about 90% by weight of drug and up to 10% by weight of non-polymeric excipient into the coating of Kangas et al. since this is a known and effective amount of drug and additives for formulating stent coatings as taught by Savage et al. 
	The combined teachings of Kangas et al. and Savage et al. do not disclose wherein the non-polymeric excipient comprises a saturated fatty alcohol.
However, Berg et al. disclose a drug coated medical device with a reduced frictional force of the coating’s surface and an improved adherence of the drug without negative effect on the release of the drug at the target site (¶ [0021]). The problem was solved by a medical device carrying at least on a portion of its surface at least one drug and at least one lipophilic lubricant (¶ [0023]). The at least one lipophilic lubricant is a monocarboxylic acid salt. Optionally, the salts are admixed to stearic alcohol (i.e. saturated fatty alcohol having at least 18 carbon atoms) (¶ [0024]).
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated a monocarboxylic acid salt admixed with stearic alcohol to the non-polymeric excipient of Kangas et al. since it is a known and effective non-polymeric excipient for drug delivery and it reduces the frictional force of a coating’s surface and improves adherence of the drug without negative effect on the release of the drug at the target site as taught by Berg et al. 

In regards to instant claims 1, 28 and 31 reciting wherein the coating layer consists essentially of the at least one polymer-free excipient and the at least one therapeutic agent, absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). In the instant case, the instant specification does not disclose what the basic and novel characteristics of the claimed composition actually are such that one would know what components would affect the basic and novel characteristics of the claimed composition. As such, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”.
In regards to instant claim 23 reciting at least 15% by weight of the at least one polymer-free excipient, Berg et al. disclose wherein the non-polymeric excipient reduces the frictional force of a coating’s surface and improves adherence of the drug. Accordingly, it would have been obvious to one of ordinary skill in the art to have optimized the amount of non-polymeric excipient and drug depending on the frictional 
In regards to instant claim 24 reciting wherein the at least one polymer free excipient binds to the implant body, Kangas et al. disclose wherein the non-polymeric excipient facilitates adhesion to the device. 

2.	Claims 16, 20, 27, 28 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view of Savage et al. (US 2012/0290076, Nov. 15, 2012), Berg et al. (US 2014/0322291, Oct. 30, 2014), and further in view of Chandrasekaran et al. (US 2007/0190231, Aug. 16, 2007). 
Claims 16, 20, 28 and 31 have been rejected as being obvious, as set forth supra. However, purely arguendo, for the purposes of complete prosecution, and for the purposes of this ground of rejection only, Kangas et al. will be interpreted as though it differs from the claims insofar as not disclosing an implant body having a surface that is topographically smooth and devoid of any surface modification that would result in a drug reservoir.
However, Chandrasekaran et al. disclose wherein stent can be electropolished to a smooth finish according to conventional methods. Alternatively, stent can be formed textured (¶ [0054]). 
It would have been prima facie obvious to one of ordinary skill in the art to have electropolished the stent of Kangas et al. to have a smooth finish since this is a known and effective finish for stents as taught by Chandrasekaran et al.

In regards to instant claim 27 reciting wherein the stent is further treated with a layer of amorphous hydrogen rich silicon carbide in a plasma-enhanced vapor deposition process, such limitation is a product-by-process claim limitation. Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on it method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As discussed above, a microscopically smooth surface stent is obvious through electropolishing. 

3.	Claims 25, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kangas et al. (US 2013/0053947, Feb. 28, 2013) in view of Savage et al. (US 2012/0290076, Nov. 15, 2012), Berg et al. (US 2014/0322291, Oct. 30, 2014), and further in view of Betts et al. (WO 2013/182503 A1, Dec. 12, 2013).
The teachings of Kangas et al., Savage et al, and Berg et al. are discussed above. Kangas et al., Savage et al., and Berg et al. do not disclose wherein the drug has the following structure:

    PNG
    media_image1.png
    406
    519
    media_image1.png
    Greyscale


and wherein C(O)-(CH2)n-X has one of the following structures:


    PNG
    media_image2.png
    254
    537
    media_image2.png
    Greyscale
.
	However, Betts et al. disclose a rapamycin 40-O-cyclic hydrocarbon ester having the structure:

    PNG
    media_image3.png
    836
    1052
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    531
    1072
    media_image4.png
    Greyscale

(pages 2-3). Also disclosed is a drug-eluting stent having an expandable stent body formed of one or more filaments and carried on the one or more filaments, a coating the above rapamycin 40-O-cylic hydrocarbon ester (page 3, lines 18-20). 
. 

Response to Arguments
	Applicant argues that Kangas et al. teach specifically, a non-polymer embodiment together with “troughs or depressions on the surface” of the stent. Furthermore, claims 12 and 20 recite “the device is a metal stent, the outer layer is free of any excipient, and the coating is provided in grooves or depressions on the outer surface of the stent.” It is clear that Kangas et al. teaches away from the claimed invention.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed in the rejection, Kangas et al. disclose that in some embodiments, the drug is formulated with a non-polymeric excipient and that when the stent has grooves or depressions, the non-polymeric excipient is not present. Therefore, since Kangas et al. disclose wherein a non-polymeric excipient may be present, Kangas et al. disclose a stent free of grooves or depressions for such embodiment. As such, Kangas et al. disclose a stent free of grooves or depressions and comprising a non-polymeric excipient. Furthermore, as discussed in the rejection, it is believed that Kangas et al. does disclose a smooth implant; however, even if such limitation was not 

Applicant argues that the effect of acting as a lubricant is attributed to the monocarboxylic acid salt (soap) and not to the unknown amount of the alcohol. 
The Examiner does not find Applicant’s argument to be persuasive. The instant claims as recited do not exclude the monocarboxylic acid salt (soap). Since Berg et al. disclose wherein the monocarboxylic acid salt (soap) may be admixed to stearic alcohol (i.e. saturated fatty alcohol), incorporating the monocarboxylic acid salt (soap) with stearic alcohol of Berg et al. into the coating of Kangas et al. meets the instant claim limitation of a coating formulated with a saturated fatty alcohol. In regards to the amount of stearic alcohol (i.e. saturated fatty alcohol), as discussed in the rejection, it would have been obvious to have incorporated up to 10% by weight of non-polymeric excipient into the coating of Kangas et al. As such, an amount of monocarboxylic acid salt (soap) with stearic alcohol is obvious and if that is obvious, an amount of stearic alcohol is obvious as well. Thus, Applicant’s argument is unpersuasive. 

	Applicant argues that the coating layer on the smooth implant surface now consists essentially of the at least one polymer-free excipient and the at least one therapeutic agent. 
The Examiner does not find Applicant’s argument to be persuasive. Absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). In the instant case, the instant specification does not disclose what the basic and novel characteristics of the claimed composition actually are such that one would know what components would affect the basic and novel characteristics of the claimed composition. As such, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”.

	Applicant argues that one of skill in the art would never be motivated to combine Kangas et al. with Chandrakaran et al. because their teachings are inapposite for combining with each. Kangas et al. teaches a polymer-free embodiment but only together with rough stent surfaces and Chandrakaran et al teaches only a smooth stent, but requires use of a polymeric layer to aid in drug adhesion to the stent surface.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. The teachings of Chandrakaran et al. was used to provide motivation to have a smooth stent. Modifying the stent of Kangas et al. to be a smooth stent as taught by Chandrakaran et al. does not teach away from the teachings of Kangas et al. As discussed in the rejection, Kangas et al. disclose wherein an excipient is a non-polymeric additive to a drug-containing layer that facilitates adhesion to the device and/or alters release properties from the device upon placement at a treatment site. As such, it would have been obvious to one of ordinary skill in the art that a non-polymer excipient would be suitable for a smooth stent since, like a polymeric layer, the non-polymeric excipient also aids in adhesion to the device surface. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that as described in the Declaration, it was surprising that polymer-free excipients could in fact be utilized on a smooth stent surface while still maintaining the desired properties of the stent. These properties when used with the fatty alcohol or fatty aldehyde excipients proved the surprising advantage in the implants. 
	The Examiner does not find Applicant’s argument to be persuasive. The Declaration only states conclusions and does not provide any factual evidence. The Declaration does not disclose how it was concluded that saturated or unsaturated fatty alcohols and aldehydes are advantageous on a smooth stent surface. It is unclear which and what amount of saturated or unsaturated fatty alcohols and aldehydes were tested, what was used as a comparison, what was measured to determine that saturated or unsaturated fatty alcohols and aldehydes are advantageous, the result of such measurement, and the degree of difference between the saturated or unsaturated fatty alcohols and aldehydes to the comparisons. Without such disclosure, it is unclear whether having a coating with saturated or unsaturated fatty alcohols and aldehydes on a smooth stent is actually advantageous and not an opinion. 

  Response to Declaration
	Declarant’s arguments have been addressed above. 


Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 16-18, 20-28, 30 and 31are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,901,451 in view of Savage et al. (US 2012/0290076, Nov. 15, 2012), Berg et al. (US 2014/0322291, Oct. 30, 2014), and Chandrasekaran et al. (US 2007/0190231, Aug. 16, 2007). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite wherein the coating layer comprises 5 to 40% of at least one polymer-free excipient which is a non-polymer, linear, branched or cyclic, saturated or unsaturated fatty alcohol or fatty aldehyde, 60 to 95% of at least one therapeutic agent, and wherein the implant body is topographically smooth. However, Savage et al. disclose a drug coating in a stent composed of a substantially polymer-free composition of an anti-restenosis drug (abstract). A preferred coating includes at least about 90% by weight of the restenosis-inhibiting drug and up to 10% by weight additives, such as binders or agents to optimize release rate (¶ [0058]). It would have been obvious to one of ordinary skill in the art to have incorporated at least about 90% by weight of drug and up to 10% by weight of non-polymeric excipient since this is a known and effective amount of drug and additives for formulating coatings as taught by .

Claims 16-18, 20-28, 30 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/465,787 (reference application) in view of Savage et al. (US 2012/0290076, Nov. 15, 2012) and Chandrasekaran et al. (US 2007/0190231, Aug. 16, 2007). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite wherein the coating layer comprises .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	Applicant argues that the current claims are patentably distinct from the cases cited above.
	The Examiner does not find Applicant’s argument to be persuasive. Applicant has not explained how the current claims are patentably distinct and not obvious from the cases cited above. As such, the rejections are maintained. 

Conclusion
Claims 16-18, 20-28, 30 and 31 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612